                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
KENNETH REICHART,                                                 :
                    Plaintiff                                     :       CIVIL ACTION NO. 3:16-131
          v.                                                      :               (JUDGE MANNION)
LUZERNE COUNTY FACILITY’S                                         :
MEDICAL DEPT., et al.,
                                                                  :
                    Defendants
                                                         ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)       the report of Judge Mehalchick, (Doc. 30), is ADOPTED IN
                    ITS ENTIRETY;
          (2)       the plaintiff’s case is DISMISSED; and
          (3)       the Clerk of Court is directed to CLOSE THIS CASE.




                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge

Date: March 20, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-0131-01-ORDER.wpd
